708 N.W.2d 431 (2006)
474 Mich. 1024
David R. WILKS, Sr., Plaintiff-Appellee,
v.
SAPPI FINE PAPER NORTH AMERICA and Travelers Indemnity Company of Illinois, Defendants-Appellants, and
Pacific Employers Insurance Company, Defendant-Appellee.
Docket No. 129385, COA No. 261112.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the July 21, 2005 order of the Court of Appeals is considered, and *432 it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.